ON MOTION
CLEVENGER, Circuit Judge.
ORDER
The Secretary of Veterans Affairs moves to summarily affirm the decision of the Court of Appeals for Veterans Claims that dismissed the appeal of John F. Martin on the ground that Martin was not seeking review of a final Board of Veterans Appeals decision. Martin opposes. The Secretary replies.
Martin apparently appealed an interlocutory regional office decision to the Court of Appeals for Veterans Claims. The Court of Veterans Claims dismissed the appeal on the ground that, pursuant to 38 U.S.C. § 7266(a), it has jurisdiction to review final decisions of the Board of Veterans Appeals and that Martin had not yet received a final decision from the board.
The Secretary argues that the decision of the Court of Appeals for Veterans Claims should be summarily affirmed. We agree. Summary disposition of a case “is appropriate, inter alia, when the position of one party is so clearly correct as a matter of law that no substantial question regarding the outcome of the appeal exists.” Joshua v. United States, 17 F.3d 378, 380 (Fed.Cir.1994). In the present case, it is clear that summary disposition is warranted. See Ledford v. West, 136 F.3d 776, 778-79 (Fed.Cir.1998) (the Court of Appeals for Veterans Claims did not have jurisdiction over an issue when there was no board decision on that issue); Mayer v. Brown, 37 F.3d 618, 619 (Fed.Cir.1994) (the Court of Appeals for Veterans Claims “has jurisdiction only when the appellant files a timely appeal from a final decision of the board”).
Accordingly,
IT IS ORDERED THAT:
*944(1) The Secretary’s motion is granted.
(2) Each side shall bear its own costs.